DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of clams 1-4, 9-11, 14, 16, 18, 20, 21, 23, 25-27, 30, 31, 38-42, 45, 46, 50, and 51 in the reply filed on Jan. 5, 2022 is acknowledged.  The traversal is on the ground(s) that the product of claim 1 cannot be made by a process that does not require forming a second layer of elastomeric polymer on the layer of conductive fluorofluid.  This is not found persuasive because the product of claim 1 can be made by a process wherein the first layer is formed on the layer of conductive fluorofluid.  The Applicant further argued that there would not be a serious search and/or examination burden if restriction were not required.  The Examiner notes restriction for examination purposes as indicated is proper because all the inventions are independent or distinct as specified in the Restriction Requirement and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 25, 26, and 27 are objected to because of the following informalities: the claims recite “a thickness first layer” in line 2.  It appears the claims should recite “a thickness of the first layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 recites the limitation “the edge length” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 18, 20, 40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuwajima et al. (US 2014/0248496 A1) (Kuwajima”).
With respect to claim 1, Kuwajima discloses a conductive composite comprising a first layer of elastomeric polymer, a layer of conductive fluorofluid – fluororesin B - on the first layer of elastomeric polymer, and a second layer of elastomeric polymer on the layer of conductive fluorofluid (0126, 0127, 0137, 0146).
Regarding claim 2, Kuwajima discloses the conductive composite of claim 1, wherein the layer of conductive fluorofluid comprises a fluorinated component and a conductive additive (0076-0078, 0126, 0127, 0131).
With respect to claim 9, Kuwajima teaches the composite of claim 2, wherein the conductive additive includes carbon fibers and a metallic material (0126, 0127).
Regarding claim 10, Kuwajima teaches the composite of claim 2, wherein the conductive additive includes a metallic material including stainless steel, iron, nickel, and copper (0127).
As to claim 18, Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025).
With respect to claim 20, Kuwajima discloses the composite of claim 1, wherein the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).
Regarding claim 40, Kuwajima teaches the composite of claim 1, wherein the second layer of elastomeric polymer is bonded to the first layer of elastomeric polymer (0139).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 42, 45, 46, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima in view of Dustin et al. (US 2019/0198190 A1) (“Dustin”).
As to claim 3, Kuwajima discloses the conductive composite of claim 2, wherein the fluorinated component includes a perfluoroalkylvinylether (0079), but is silent with respect to fluorinated component including perfluoropolyether, a fluorinated acrylate oligomer or combinations thereof.  Dustin discloses a conductive composite comprising  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Kuwajima discloses the composite of claim 2, but is silent with respect to the fluorinated component having a viscosity in a range as recited in the claim.  Dustin discloses a conductive composite wherein the thermoplastic elastomer such as perfluoropolyether (0048, 0049) has a viscosity within the claimed range or overlapping the claimed range, e.g. from about 100 cP to about 100,000 cP, from about 50,000 cP to about 75,000 cP (0048).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of the composite of Kuwajima having viscosity as recited in Dustin, as such viscosity of fluorinated components is known in the art of conductive composites.
Regarding claim 42, Kuwajima teaches the composite of claim 1, but is silent with respect to the composite exhibiting an elongation at break of greater or equal to about 10%.  Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the conductive composite of Kuwajima and Dustin has an elongation at break that satisfies claim 42.
Regarding claim 45, Kuwajima teaches the composite of claim 1, but is silent with respect to the composite exhibiting a tensile strength greater than or equal to about 3 MPa.  Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a perfluoroalkylvinylether (0079).  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the conductive composite of Kuwajima and Dustin has a tensile strength that satisfies claim 45.
As to claim 46, Kuwajima teaches the composite of claim 1, but is silent with respect to the composite exhibiting a density of less than about 7 g/mL.  Kuwajima teaches the composite of claim 1, wherein the first layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025), and the second layer of elastomeric polymer comprises polybutadiene, natural rubber, butyl rubber (0024, 0025, 0146).  Kuwajima discloses the fluorinated component includes a perfluoroalkylvinylether (0079).  Dustin discloses a conductive composite comprising perfluoropolyether (abstr., 0006, 0007, 0049).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fluorinated component of conductive fluorofluid of Kuwajima comprising perfluoropolyether, as it is known in the art of conductive composites to use perfluoropolyether; it has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Since the composite according to Kuwajima and Dustin has the same first layer, the second layer and the layer of conductive fluorofluid as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the 
With respect to claim 50, Kuwajima teaches the composite of claim 1, but is silent with respect to the conductive fluorofluid having a loss modulus greater than a storage modulus.  Dustin discloses a conductive composite wherein a conductive composition has a loss modulus greater than a storage modulus, the composition behaving more like a fluid than solid (0072).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive fluorofluid of Kuwajima having a loss modulus greater than a storage modulus as such characteristic is known in the art of conductive composites.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view of Bories-Azeau et al. (US 9199438 B2) (“Bories-Azeau”).
With respect to claims 11 and 14, Kuwajima teaches the composite of claim 1, but is silent with respect to the fluorofluid comprising a compatibilizing agent.  Bories-Azeau discloses a conductive composite (abstr.), comprising a nonionic organic surfactant Zonyl FSO 100 - helping to disperse the conductive material in a liquid vehicle (col. 12, lines 43-56).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the layer of conductive fluorofluid of Kuwajima with an organic compatibilizing agent such as a nonionic surfactant to help disperse the conductive material within the conductive fluorofluid.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view of Mittal et al. (US 2011/0281070 A1) (“Mittal”).
With respect to claim 16, Kuwajima discloses the composite of claim 1, but is silent with respect to an additive as recited in the claim.  Mittal discloses a fluoropolymer that is a host material for conductive materials, the host material including antioxidants and a phenolic as additives (0070, 0072).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composite of Kuwajima such additives as antioxidants and a phenolic as it is known in the art of conductive composites to include such additives.  It has been held to select a known material based on its suitability for its intended use to ab an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 21, 23, 25-27, 41, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima.
With respect to claim 21, Kuwajima teaches the composite of claim 1.  Kuwajima discloses a thickness of the first layer of elastomeric polymer of about 3 mm (0191), which is within the claimed range.  Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160).  
With respect to claim 23, Kuwajima teaches the composite of claim 1.  Kuwajima discloses a thickness of the second layer of elastomeric polymer of about 3 mm (0191), which is within the claimed range.  Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160).  
Regarding claim 25, Kuwajima teaches the composite of claim 1.  Kuwajima discloses the thickness of the layer of conductive fluorofluid being less than a thickness of the first layer (0191, Table 2, page 11).
With respect to claim 26, Kuwajima teaches the composite of claim 1.  Kuwajima is silent with respect to a thickness of the layer of conductive fluorofluid being greater than at least one of a thickness of the first layer of elastomeric polymer and a thickness of the second layer of elastomeric polymer, however, Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of conductive fluorofluid layer with respect to the thicknesses of the layers of elastomeric polymers based on the intended use of the composite.
Regarding claim 27, Kuwajima teaches the composite of claim 1.  Kuwajima is silent with respect to a thickness of the layer of conductive fluorofluid being greater than the total of a thickness of the first layer of elastomeric polymer and a thickness of the second layer of elastomeric polymer, however, Kuwajima discloses that thickness of each layer of the composite is approximately determined based on the purpose and usage patterns (0160), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of conductive fluorofluid layer with respect to the thicknesses of the layers of elastomeric polymers based on the intended use of the composite.
With respect to claim 41, Kuwajima teaches the composite of claim 1.  Kuwajima discloses the sheet resistance of 1x100 Ω· to 1x109 Ω·cm (0131).  The range of sheet resistance overlaps the range recited in claim 41; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 51, Kuwajima teaches the composite of claim 1.  Kuwajima discloses that the composite can be a portion of an aircraft in a weather resistance application (0176).
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima, in view of Severinsen (US 4037009).
With respect to claims 30 and 31, Kuwajima discloses the composite of claim 1.  Kuwajima discloses the composite comprises fiber-reinforced layer – layer C - in contact with the layer of conductive fluorofluid (0146, 0147), but is silent with respect to the reinforcement being a mesh.  Severinsen discloses a conductive composite (abstr.) comprising a knitted mesh – a fabric - embedded in an elastomer to increase the tensile strength of the composite (abstr., col. 1, lines 22-46).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composite of Kuwajima a reinforcement mesh such as a mesh fabric, in contact with the layer of conductive fluorofluid to increase the tensile strength of the composite.

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima in view of Stinger (US 3900654).

With respect to claim 38, Kuwajima teaches the composite of claim 1, but is silent with respect to an edge length of elastomeric polymer around the layer of conductive fluorofluid sealing the conductive fluorofluid within the conductive composite.  Stinger teaches a conductive composite wherein the conductive elastomer layer corresponding to the conductive fluorofluid of the present invention is sealed by an edge length of an insulating film corresponding to the elastomeric polymer of the instant invention, as the insulated type of edge is preferred in many applications (abstr., col. 6, lines 26-56, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide in the conductive composite of Kuwajima an edge length of elastomeric polymer around the layer of conductive fluorofluid sealing the conductive fluorofluid within the conductive composite to insulate the edge of the conductive fluorofluid.
Regarding claim 39, the Examiner notes that claim 39 was considered for examination purposes as being dependent from claim 38.  Kuwajima and Stinger teach the composite of claim 39.  Stinger discloses the edge length equal to the thicknesses of the two insulating films corresponding to the first layer of elastomeric polymer and the second layer of the elastomeric polymer (Fig.).  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783